Citation Nr: 0329752	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to special monthly pension based on the 
regular need for aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1945 to August 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002  rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to special 
monthly pension.  The appeal also arises from a July 2002 
rating decision that continued a 10 percent evaluation for 
schizophrenia.

In an October 1947 rating decision, the RO reduced the 
evaluation for schizophrenia from 70 to 10 percent.  The 
veteran has at times argued that this action was improper.  
However, he has advanced no specific claim that this action 
was the result of clear and unmistakable error.  Therefore, 
the Board doe not find that he has made a claim of clear and 
unmistakable error in the October 1947 rating decision.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).


FINDINGS OF FACT

1.  The veteran failed without explanation to report for 
necessary VA examinations scheduled on January 19, 2001, 
April 30, 2001, May 1, 2001, May 4, 2001, and June 8, 2001.

2.  The veteran was provided with notice of the examinations 
and was informed of the consequences of his failure to 
report.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
schizophrenia have not been met. 38 U.S.C.A. § 1155 (West 
1155); 38 C.F.R. §§ 3.655, 4.130, Diagnostic Code 9205 
(2002).

2.  The criteria for entitlement to special monthly pension 
by reason of being housebound and by reason of being in need 
of aid and attendance are not met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.102, 3.351, 3.352, 3.655, 4.97 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
hospitalization in September 1945 for treatment of paranoid 
schizophrenia.  In July 1946, the veteran's schizophrenia 
reportedly showed improvement.  An examiner recommended 
discharge from the military into his own care.  

On VA examination in October 1947, the diagnosis was 
schizophrenia, in remission.  

On VA examination in June 1948, the assessment was that the 
veteran had mild psychosomatic complaints that did not appear 
to be particularly incapacitating, as they did not require 
medical attention.  The diagnosis was psychoneurosis, anxiety 
state, mild manifested by many psychosomatic symptoms.  

In his most recent VA examination conducted in May 1984, 
psychiatric evaluation revealed the veteran to be vague and 
evasive.  There was no evidence of illusions, delusions, 
hallucinations, or ideas of reference.  The veteran was 
oriented as to time, place, and person.  Memory for recent 
and remote events was fair.  Judgment, reasoning, insight, 
and intelligence were reported as "poor" and "dull."  The 
diagnosis was schizophrenia, in remission.  His degree of 
incapacity was noted to be mild to moderate and he was 
competent.

In October 2000, the veteran sought emergency room treatment 
after being assaulted.  He sustained a laceration to the 
forehead.  

Outpatient medical records dated in October 2000 show 
treatment for injuries sustained from the assault.  The chief 
complaint was elevated blood pressure.  A history of glaucoma 
was noted.  In an October 6 entry, the examiner noted that 
the veteran had not been seen by a doctor "in years if not 
decades."  In an October 17 entry, treatment for 
hypertension was noted.  Complaints of fatigue and malaise 
had begun after he started using blood pressure medicine.  An 
October 24 entry, shows that on mental status examination, 
the veteran's judgment and insight were reported as 
"intact." His memory was intact for recent and remote 
events and his mood and affected showed no depression, 
anxiety, or agitation.  

In an October 2000 treatment record, the veteran's visual 
acuity without correction was 20/60+1 in the right eye, and 
20/400 in the left eye.  The veteran was diagnosed with 
chronic open angle glaucoma, greater in the left eye, with 
nuclear sclerotic cataracts in each eye.  In the September 
2001 follow-up treatment record, the veteran's visual acuity 
with correction was 20/40-2 in the right eye, and 20/300 in 
the left eye.  The diagnosis of end-stage chronic open angle 
glaucoma was continued.  It was noted that the veteran's 
cataracts in each eye were not bothersome.  

In October 2000, the veteran's private physician provided a 
statement for consideration in conjunction with the claim for 
special monthly pension benefits.  The veteran's diagnosed 
illnesses included hypertension and glaucoma.  The veteran 
was listed as not bedridden and was without any restrictions 
relating to upper or lower extremities or fine movements.  He 
was found physically and mentally capable of preparing and 
consuming meals without assistance.  He was capable of 
undressing, bathing, redressing, attending to the needs of 
nature, and grocery shopping without assistance.  He did not 
have loss of balance.  He was mentally capable of handling 
financial matters.  He was not capable of safely driving in 
city traffic.  

Legal Criteria

Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155.

The veteran's schizophrenia is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9205, which provides that a 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  

A 30 percent evaluation is provided when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Special Monthly Pension

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 
3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions that 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed. They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present. 
Turco v. Brown, 9 Vet. App. 222 (1996)

38 C.F.R. § 3.655

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b) (2002).  


Analysis--Veterans Claims Assistance Act of 2000 and 
38 C.F.R. § 3.655

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The RO notified the veteran of VA 
examinations scheduled in January, April, May, and June of 
2001.  In fact, in May 2001 per the veteran's request, VA 
arranged for him to be transported to his examinations.  
However, the veteran failed, without good cause, to report 
for each of the examinations.  

In a letter dated April 2003, the veteran was notified of the 
consequences of failing to report for the examination and of 
the pertinent regulation, 38 C.F.R. § 3.655.  The letter was 
sent to his most recent address of record and was not 
returned as undeliverable.  

The veteran has not offered any explanation for his failure 
to appear for the scheduled VA examinations, nor has he 
expressed a willingness to report for examinations if 
rescheduled.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In this case the veteran failed without good cause to report 
for necessary, scheduled examinations.  An examination was 
necessary with regard to his claim for an increased rating, 
because his most recent VA examination was in May 1984.  
Contemporaneous examinations are necessary to evaluate a 
claim for increased rating.  Snuffer v. Gober, 10 Vet. App. 
400 (1997). 

An examination was necessary with regard to his claim for 
special monthly pension benefits because there was no medical 
evidence as to whether he met the specific criteria for 
entitlement to those benefits.

The closest the veteran has come for explaining his failure 
to report for examinations was his report in his substantive 
appeal that he "was not able to go" to one of the scheduled 
examinations.  However, he offered no offered no explanation 
for his inability "to go."  In the absence of any 
explanation, the Board concludes that the veteran has not 
offered good cause for his failure to report for VA 
examinations.

Under these circumstances the provisions of 38 C.F.R. § 6.55 
mandate that his claims be denied.  The RO has attempted to 
assist the veteran by affording him numerous opportunities 
for examinations.  Further assistance could not overcome the 
regulatory requirement that his claims be denied because of 
his failure to report for necessary examinations.  Therefore, 
there is no reasonable possibility that further assistance 
could aid the veteran in substantiating his claims.  The VCAA 
is not applicable, and the claims for an increased rating for 
schizophrenia and special monthly pension based on the need 
for regular aid and attendance or on account of being 
housebound are denied.


ORDER

Entitlement to an increased rating for schizophrenia is 
denied.  

Entitlement to special monthly pension based on the need for 
regular aid and attendance, or on account of being housebound 
is denied.  


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


